RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.
Amendments to claim 2, filed on 08 January 2021, have been entered in the above-identified application.  Claims 1-15 are pending, of which claims 1, 9, 10, 11, 13, 14, and 15 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 25 June 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 December 2020 (two documents), 19 February 2021, 24 February 2021, and 17 June 2021 are in 

WITHDRAWN REJECTIONS
The 35 U.S.C. § 103 rejection of claims 2-8 and 12 as over Jung (U.S. Pub. 2012/0114892) in view of JP 5151982, made of record on page 3, paragraph 6 of the office action mailed 08 October 2020 has been withdrawn due to Applicant’s amendment in the response filed 08 January 2021.  In particular, JP ‘982 requires at least 0.01 parts by weight of a multifunctional isocyanate compound in the adhesive composition, which is excluded by the present claims.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Claim 2 at line 12 is missing the word “the”, in the phrase “…having two or more epoxy groups in one molecule thereof are the only compounds reactive to…”.
Claim 2 at line 15 uses the word “and” when “or” is correct, in the phrase “…does not comprise a compound having two or more isocyanate groups…”.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 2-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application no. 15/779,483.  The claims of the ‘483 application dated 04 September 2020 were considered.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented.
	Regarding claim 2, claim 8 of the ‘483 application recites a decorative sheet including a pressure-sensitive adhesive layer which comprises components (P), (Q), (R), and (S) which are identical to components (A), (B), (C), and (D) as claimed.  Furthermore, claim 8 does not require additional components reactive to the (A) acrylic polymer, and does not specify a compound having two or more isocyanate groups in one molecule thereof.
Regarding claims 3-8, these properties are based upon the composition of the adhesive layer and thus are considered inherently met as the ‘483 application recites the same adhesive layer composition as recited in claim 2.
	Regarding claim 12, Claim 8 of the ‘483 application recites a door body containing the decorative sheet on a transparent resin sheet layer.

Claims 2-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending application no. 15/779,483.  The claims of the ‘483 application dated 04 September 2020 were considered.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented.
	Regarding claim 2, claim 8 of the ‘483 application recites a decorative sheet including a pressure-sensitive adhesive layer which comprises components (P), (Q), (R), and (S) which are identical to components (A), (B), (C), and (D) as claimed.  Furthermore, claim 8 does not require additional components reactive to the (A) acrylic polymer, and does not specify a compound having two or more isocyanate groups in one molecule thereof.
	Regarding claims 3-8, these properties are based upon the composition of the adhesive layer and thus are considered inherently met as the ‘483 application recites the same adhesive layer composition as recited in claim 2.
Regarding claim 12, Claim 8 of the ‘483 application recites a door body containing the decorative sheet on a transparent resin sheet layer.

Claims 2-8 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending application no. 16/350,073.  The claims of the ‘073 application dated 10 December 2020 were considered.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons described below.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented.
	Regarding claim 2, claim 3 of the ‘073 application recites a decorative sheet including a pressure-sensitive adhesive layer which comprises components (P), (Q), (R), and (S) which are identical to components (A), (B), (C), and (D) as claimed.  Furthermore, claim 3 does not require additional components reactive to the (A) acrylic polymer, and does not specify a compound having two or more isocyanate groups in one molecule thereof.
	Regarding claims 3-8, these properties are based upon the composition of the adhesive layer and thus are considered inherently met as the ‘073 application recites the same adhesive layer composition as recited in claim 2.
	Regarding claim 12, Claim 6 of the ‘073 application recites an article comprising the decorative sheet of claim 3.


Claim Rejections - 35 USC § 103
Claims 2-8 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over KR 10-2006-0067404A.  A machine translation of KR ‘404 was relied upon unless noted, page and paragraph numbers refer to the translation.
Regarding claim 2, KR ‘404 describes an optical pressure sensitive adhesive composition and a display device which incorporates the same, see p. 2, Description, first paragraph.  The adhesive includes an acrylic copolymer with a glass transition temperature preferably in the range of -60 to -45 °C, see p. 5, lines 15-16.  This overlaps the claimed range -50 to -25 °C.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  This reads on component (A) as claimed.  Examples 4 and 5 in Table 2 (see original document) have a glass transition temperature of -49.5 °C and -48 °C, respectively. These examples are within the claimed range.
The acrylic adhesive composition also includes one or more polyfunctional compounds which are reactive with the acrylic copolymer, see p. 6, lines 2-5.  Suitable such polyfunctional compounds include an isocyanate compound, an epoxy compound a metal chelate compound, and others.  However, an isocyanate compound is not required to be present in the adhesive composition.  Suitable epoxy compounds include ethylene glycol diglycidyl ether (having 2 epoxy groups therein) or N,N,N’,N’-tetraglycidyl-m-xylene diamine (having 4 epoxy groups therein), see p. 6, lines 11-15.  This reads on component (C) as claimed.  Suitable metal chelate compounds include 
KR ‘404 also describes including a silane coupling agent in the amount of 0.01 to 1 part by weight based on 100 parts by weight of the acrylic copolymer, and examples of the silane coupling agent include epoxy silane, see p. 7, lines 9-14.  This reads on component (B) as claimed.  The amount disclosed in KR ‘404 overlaps the claimed amount.
The adhesive composition is formed on an optical film such as a polarizing film, see p. 7, bottom portion.  This reads on a decorative sheet as claimed.
It would have been obvious to have selected 100 parts by weight of an acrylic copolymer pressure-sensitive adhesive with a glass transition temperature within the claimed range, an epoxy silane coupling agent in the amount of 0.01 to 1 part by weight, and a combined 0.01 to 3 parts by weight of an epoxy compound having multiple epoxy functional groups and a polyvalent metal chelate compound to arrive at the claimed pressure-sensitive adhesive, as these are within the materials and ranges disclosed in KR ‘404 for selecting the adhesive composition.  These materials and amounts are selected to form the desired three-dimensional cross-linked structure between the acrylic copolymer, see p. 6, lines 28-32.
Regarding claims 3-8, these limitations are properties of the adhesive composition.  Where the claimed and prior art products are identical or substantially prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Regarding claim 12, KR ‘404 discloses a display device including the polarizing film described above, see p. 4, lines 6-8.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08 January 2021 regarding the 35 U.S.C. § 103 rejection of claims 2-8 and 12 of record over Jung and JP ‘982 have been considered but are moot due to the new grounds of rejection.



Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796